Exhibit 10.2

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of this 1st day of
September, 2017 (the “Effective Date”), by Simulations Plus, Inc., a California
corporation (the “Company”) and John DiBella, an individual (the “Employee”)
with reference to the following facts:

 

A.                The Company desires to secure the services of the Employee as
President of the Lancaster Division.

 

B.       The Employee agrees to perform such services for the Company under the
terms and conditions set forth in this Agreement.

In consideration of the mutual promises, covenants and conditions set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is hereby agreed by and between
the Company and the Employee as follows:

 

1.                  Representations and Warranties. The Company represents and
warrants that it is empowered under its Articles or Certificate of Incorporation
and Bylaws to enter into this Agreement. The Employee represents and warrants
that he is under no employment contract, bond, confidentiality agreement, or any
other obligation that would violate or be in conflict with the terms and
conditions of this Agreement or encumber his performance of duties assigned to
him by the Company. The Employee further represents and warrants that he has not
signed or committed to any employment or consultant duties or other obligations
that would divert his full attention from the duties assigned to him by this
Agreement; provided, that the foregoing limitations shall not be construed as
prohibiting Employee from making personal investments or participating in
business activities or community affairs in such form or manner as will not
prevent Employee from performing his duties and responsibilities hereunder or
cause Employee to violate the terms of Section 6 hereof.

 

2.                  Employment and Duties. The Company hereby employs the
Employee as President of the Lancaster Division and the Employee hereby accepts
such employment during the Term.

As President, the Employee shall have such duties, authority and responsibility
as shall be consistent with the Employee’s position and such other duties as
assigned by the CEO of the Company and/or the Board of Directors of the Company
(the “Board of Directors”).

 

3.                  Term. Subject to the provisions of Section 5, the term of
this Agreement shall commence on September 1, 2017 for a duration of two (2)
years and end on August 31, 2019 (“Term”).

 

4.                  Compensation. In full and complete consideration for the
employment of Employee hereunder, each and all of the services to be rendered to
the Company by the Employee, and each and all of the representations,
warranties, covenants, agreements and promises undertaken by the Employee
pursuant to this Agreement, the Employee shall be entitled to receive
compensation as follows:

 

4.1              Base Salary. The Employee shall receive from the Company a base
salary of two hundred thirty thousand dollars ($230,000) per year, payable in
equal, monthly installments. From each payment of Base Salary the Company will
withhold and pay to the proper governmental authorities any and all amounts
required by law to be withheld for federal income tax, state income tax, federal
Social Security tax, state disability insurance premiums, and any and all other
amounts required by law to be withheld from the Employee's salary.

 

4.2              Stock Options. The Employee shall be eligible to receive a
grant of stock options under the 2017 Equity Incentive Plan, as determined by
the Board of Directors.

 

4.3              Performance Bonus. For each fiscal year during the Term, the
Employee shall be eligible to receive a performance bonus in an amount not to
exceed fifteen percent (15%) of the Employee’s salary, not to exceed $34,500 at
the end of each calendar year. The specific amount of the performance bonus
shall be determined by the Compensation Committee of the Board of Directors,
based on the financial performance and achievements of the Company for the
previous fiscal year. Employee must be employed by the Company on the last date
of the calendar year to be eligible for the bonus related to the previous fiscal
year.

 

 

 

 

 



 1 

 

 

4.4              Benefits. The Company shall provide to the Employee at the sole
cost to the Company, and the Employee shall be entitled to receive from the
Company, such health insurance and other benefits which are appropriate to the
office and position of Employee, adequate to the performance of his duties and
not inconsistent with that which the Company customarily provides at the time to
their other management employees. The Employee's right to vacation and sick
leave shall be determined in accordance with the policies of the Company as may
be in effect from time to time and as are approved by the Board of Directors.
Employee shall have the right to reimbursement of customary, ordinary and
necessary business expenses, including travel, incurred in connection with the
rendering of services and performance of the functions required hereunder in
accordance with the policies of the Company as may be in effect from time to
time and as are approved by the Company’s Board of Directors. Such expenses are
reimbursable only upon presentation by Employee of appropriate documentation
pursuant to the policies adopted by the Company’s Board of Directors.

 

5.                  Termination of Employment.

 

5.1              Expiration of the Term of Agreement. This Agreement shall be
automatically terminated upon the expiration of the Term, or as sooner agreed to
by both the Employee and the Company in writing in the event this Agreement is
superseded by a new agreement. Upon such termination, the Company shall have no
further liability to the Employee for any payment, compensation or benefit
whatsoever under this Agreement except with respect to (a) the Employee's salary
and benefits through the effective date of the Employee's termination, and (b)
such other compensation or benefits (if any) which, by the terms of the
applicable plan or policy, is payable to the Employee after termination of
employment.

 

5.2              By Death. This Agreement shall be terminated upon the death of
the Employee. The Company's total liability in such event shall be limited to
payment of (a) the Employee's salary and benefits through the date of the
Employee's death, and (b) such other compensation or benefits (if any) which, by
the terms of the applicable plan or policy, is payable after the Employee's
death.

 

5.3              By Permanent Disability. Employee’s employment may be
terminated due to his permanent disability. A permanent disability will exist
when the Company has determined that Employee suffers from a condition of mind
or body that indefinitely prevents him from further performance of his essential
duties, with or without reasonable accommodation. The Company’s total liability
in such event shall be limited to payment of the Employee’s salary and benefits
through the effective date of termination upon permanent disability.

 

5.4              For Cause. The Company reserves the right to terminate this
Agreement immediately, at any time, if, in the reasonable opinion of the
Company’s Board of Directors: the Employee fails or refuses to faithfully and
diligently perform the usual and customary duties of his employment which
failure or refusal is not cured within thirty (30) days after written notice
thereof is given to Employee; commits any material act of dishonesty, fraud,
misrepresentation, or other act of moral turpitude; is guilty of gross
carelessness or misconduct; fails to obey the lawful direction of the Company’s
Board of Directors; or acts in any way that has a direct, substantial and
adverse effect on the Company’s reputation. The Company’s total liability to the
Employee in the event of termination of the Employee's employment under this
paragraph shall be limited to the payment of the Employee's salary and benefits
through the effective date of termination.

 

5.5              Without Cause. The Company reserves the right to terminate this
Agreement without cause for any reason whatsoever upon thirty (30) days' written
notice to the Employee. Upon termination under this subsection, the Employee
shall receive payment of an amount equal to twelve (12) months of the Employee's
base salary or the Employee's base salary for the remaining term of this
Agreement, whichever is greater, so long as he signs a release of all claims
against the Company on a release form provided by the Company to him at that
time. Other than payment of the amount as described in this paragraph, the
Company shall have no further obligation to pay the Employee any other
compensation or benefits whatsoever. The Employee hereby agrees that the Company
may dismiss him under this Section 5.5 without regard (i) to any general or
specific policies (whether written or oral) of the Company relating to the
employment or termination of its employees, or (ii) to any statements made to
the Employee, whether made orally or contained in any document, pertaining to
the Employee's relationship with the Company.

 

 

 

 

 



 2 

 

 

5.6              Mutual Consent. This Agreement shall be terminated upon mutual
written consent of the Company and the Employee. The Company’s total liability
to the Employee in the event of termination of the Employee's employment under
this Section 5.6 shall be limited to the payment of

 

(a)               The Employee's salary and benefits through the effective date
of termination; and

 

(b)               such other compensation or benefits (if any) which, by the
terms of the applicable plan or policy, is payable to the Employee after
termination of employment, except as otherwise agreed by the parties in writing.

 

5.7              Termination of Offices and Board. Upon termination of
employment for any reason whatsoever, the Employee shall be deemed to have
resigned from all offices, including the Board of Directors then held with the
Company, if any.

 

6.                  Restrictions on Use or Disclosure of Confidential Matters,
Proprietary Information and Trade Secrets.

 

6.1              During the Term, the Employee may be dealing with trade secrets
of the Company, including without limitation, customer lists, client contacts,
financial information, inventions and processes, all of a confidential nature
that are the Company’s property and are used in the course of the Company’s
business. The Employee will not disclose to anyone, directly or indirectly, any
of such trade secrets or use them other than as necessary in the course of his
duties with the Company. All documents that the Employee prepares, or
confidential information that might be given to him or that Employee himself
might create in the course of his employment by the Company, are the exclusive
property of the Company. During the Term and at any time thereafter, the
Employee shall not publish, communicate, divulge, disclose or use any of such
information which has been reasonably designated by the Company as proprietary
or confidential or which from the surrounding circumstances the Employee knows,
or has good reason to know, or should reasonably know, ought to be treated by
the Employee as proprietary or confidential without the prior written consent of
the Company, which consent may not be unreasonably withheld by the Company.

 

6.2              In the course of his employment for the Company, Employee will
develop a personal relationship with the Company’s customers and knowledge of
those customers’ affairs and requirements, which may constitute the Company’s
only contact with such customers. The Employee consequently agrees that it is
reasonable and necessary for the protection of the goodwill and business of the
Company that the Employee make the covenants contained herein. Accordingly, the
Employee agrees that while he is in the Company’s employ, he will not directly
or indirectly:

 

(a)              attempt in any manner, to solicit from any customer (except on
behalf of the Company’s) business of the type performed by the Company or to
persuade any customer of the Company to cease to do business or reduce the
amount of business which any such customer has customarily done or contemplates
doing with the Company, whether or not the relationship with the Company and
such customer was originally established in whole or in part through the
Employee's efforts; or

 

(b)              engage in any business as, or own an interest in, directly or
indirectly, any individual proprietorship, partnership, corporation, joint
venture, trust or any other form of business entity if such business form or
entity is engaged in the business in which the Company is engaged;

 

(c)              render any services of the type rendered by the Company to or
for any customer of the Company;

 

(d)              employ or attempt to employ or assist anyone else to employ any
person who is then or at any time during the preceding year in the Company’s
employ.

 

6.3              For a one (1) year period after the termination of this
Agreement for any reason, Employee shall not, directly or indirectly, ask or
encourage any employee(s) of the Company to leave their employment with the
Company or solicit any employee(s) of the Company for employment elsewhere. The
Employee further agrees that he shall make any subsequent employer aware of this
non-solicitation obligation.

 

6.4              This entire Section 6 shall survive termination of this
Agreement.

 

 

 

 

 



 3 

 

 

7.                  The Company’s Property.

 

7.1              Any patents, inventions, discoveries, applications or
processes, software and computer programs devised, planned, applied, created,
discovered or invented by the Employee in the course of his employment by the
Company and which pertain to any aspect of the business of the Company, or their
respective subsidiaries, affiliates or customers, shall be the sole and
exclusive property of the Company, and the Employee shall make prompt report
thereof to the Company and promptly execute any and all documents reasonably
requested to assure the Company the full and complete ownership thereof.

 

7.2              All records, files, lists, drawings, documents, equipment and
similar items relating to the Company’s business which the Employee shall
prepare or receive from the Company in the course of his employment by the
Company shall remain the Company’s sole and exclusive property. Upon termination
of this Agreement the Employee shall return promptly to the Company all property
of the Company in his possession and the Employee represents and warrants that
he will not copy, or cause to be copied, printed, summarized or compiled, any
software, documents or other materials originating with and/or belonging to the
Company, including, without limitation, documents or other materials created by
the Employee for, or on behalf of, the Company. The Employee further represents
and warrants that he will not retain in his possession any such software,
documents or other materials in machine or human readable form.

 

7.3              This Section 7 shall survive termination of this Agreement.

 

8.                  Outside Activities. During the Term, the Employee shall not,
directly or indirectly, either as an officer, director, employee,
representative, principal, partner, shareholder, employee, agent or in any other
capacity, engage or assist any third party in engaging in any business
competitive with the business of the Company, without the prior written consent
of the Company, which consent may be withheld by the Company in their sole and
absolute discretion. Following his employment with the Company, the Employee
shall not engage in unfair competition with the Company, aid others in any
unfair competition with the Company, in any way breach the confidence that the
Company has placed in the Employee or misappropriate any proprietary information
of the Company.

 

9.                  Reports. The Employee, when directed, shall provide written
reports to the Company with respect to the services provided hereunder.

 

10.              Strict Loyalty. The Employee hereby covenants and agrees to
avoid all circumstances and actions that reasonably would place the Employee in
a position of divided loyalty with respect to his obligations under this
Agreement.

 

11.              Assignment. This Agreement may not be assigned to another party
by the Employee without the prior written consent of the Company, which consent
may be withheld by the Company, in their sole and absolute discretion.

 

12.              Arbitration. In the event of any dispute between the Company
and the Employee concerning any aspect of the employment relationship, including
any disputes relating to its termination, all such disputes shall be resolved by
binding arbitration before a single neutral arbitrator pursuant to the following
terms. This provision shall supersede any prior arbitration agreement, policy or
understanding between the parties. The parties intend to revoke any prior
arbitration agreement.

 

12.1          Claims Covered by the Agreement. The Employee and the Company
mutually consent to the resolution by final and binding arbitration of all
claims or controversies (“claims”) that the Company may have against the
Employee or that the Employee may have against the Company or against its
officers, directors, partners, employees, agents, pension or benefit plans,
administrators, or fiduciaries, franchisors, or any parent, subsidiary or
affiliated companies or corporation (collectively referred to for purposes of
this Section 12 as “Company’s Parties”), relating to, resulting from, or in any
way arising out of Employee’s employment relationship with Company and/or the
termination of Employee’s employment relationship with Company, to the extent
permitted by law. The claims covered by this Agreement include, but are not
limited to, claims for wages or other compensation due; claims for breach of any
contract or covenant (express or implied); tort claims; claims for
discrimination and harassment (including, but not limited to, race, sex,
religion, national origin, age, marital status or medical condition, disability,
or sexual orientation); claims for benefits (except where an employee benefit or
pension plan specifies claims procedures different from the ones described in
this Section 12); claims for breach of any duties or obligations; and claims for
violation of any public policy, federal, state or other governmental law,
statute, regulation or ordinance, except claims excluded in the following
section.

 

12.2          Claims Not Covered by the Agreement. Claims the Employee may have
for workers’ compensation (excluding discrimination claims under workers’
compensation statutes) or unemployment compensation benefits are not covered by
this Arbitration section.

 

 

 

 

 



 4 

 

 

12.3          Required Notice of Claims and Statute of Limitations. Arbitration
may be initiated by the Employee by serving or mailing a written notice to the
Chairman of the Board of the Company. Arbitration may be initiated by the
Company’s Parties by serving or mailing a written notice to the Employee at his
last known address. The notice shall identify and describe the nature of all
claims asserted and the facts upon which such claims are based. The written
notice shall be served or mailed within the applicable statute of limitations
period set forth by federal or state law.

 

12.4          Arbitration Procedures.

 

(a)               After demand for arbitration has been made by serving written
notice under the terms of Section 12.3 of this Agreement, the party demanding
arbitration shall file a demand for arbitration with the office of Judicial
Arbitration and Mediation Services (“JAMS”) located in Los Angeles, California.
The arbitrator shall be selected from the JAMS panel and the arbitration shall
be conducted pursuant to JAMS policies and procedures. All rules governing the
arbitration shall be the rules as set forth by JAMS. If the dispute is
employment-related, the dispute shall be governed by JAMS’ then-current version
of the national rules for the resolution of employment disputes. JAMS’
then-applicable rules governing the arbitration may be obtained from JAMS’
website which currently is www.jamsadr.com.

 

(b)               The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of California, or federal law, or both, as applicable
to the claim(s) asserted. The arbitrator shall have exclusive authority to
resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Agreement, including but not limited to any
claim that all or any part of this Agreement is void or voidable.

 

(c)               Either party may file a motion for summary judgment with the
arbitrator. The arbitrator is entitled to resolve some or all of the asserted
claims through such a motion. The standards to be applied by the arbitrator in
ruling on a motion for summary judgment shall be the applicable laws as
specified in Section 12.4(b) of this Agreement.

 

(d)               Discovery shall be allowed and conducted pursuant to the
then-applicable arbitration rules of JAMS, provided that the parties shall be
entitled to discovery sufficient to adequately arbitrate their claims and
defenses. The arbitrator is authorized to rule on discovery motions brought
under the applicable discovery rules.

 

12.5          Arbitration Decision. The arbitrator’s decision will be final and
binding. The arbitrator shall issue a written arbitration decision revealing the
essential findings and conclusions upon which the decision and/or award is
based. A party’s right to appeal the decision is limited to grounds provided
under applicable federal or California law.

 

12.6          Application for Emergency Injunctive and/or Other Equitable
Relief. Claims by the Company or Employee for emergency injunctive and/or other
equitable relief relating to unfair competition and/or the use and/or
unauthorized disclosure of trade secrets or confidential information and/or a
breach of the provisions of Sections 6, 7, and 8 of this Agreement shall be
submitted to JAMS for emergency treatment. The parties agree that the JAMS
administrator may select a neutral hearing officer (subject to conflicts) to
hear the emergency request only. The hearing officer should be experienced in
considering requests for emergency injunctive and/or other equitable relief. The
hearing officer shall conform his or her consideration and ruling with the
applicable legal standards as if this matter were heard in a court of law in the
applicable jurisdiction for such a dispute.

 

12.7          Place of Arbitration. The arbitration will be at a mutually
convenient location in Los Angeles, California. If the parties cannot agree upon
a location, then the arbitration will be held at a JAMS’ office in Los Angeles.

 

12.8          Representation, Fees and Costs. Each party may be represented by
an attorney or other representative selected by the party. Each party shall be
responsible for its own attorneys’ or representative’s fees. However, if any
party prevails on a statutory claim that affords the prevailing party’s
attorneys’ fees, or if there is a written agreement providing for fees, the
arbitrator may award reasonable fees to the prevailing party. The Company shall
be responsible for the arbitrator’s fees and costs to the extent they exceed any
fee or cost that the Employee would be required to bear if the action were
brought in court.

 

12.9          Waiver Of Jury Trial/Exclusive Remedy. The Employee and the
Company knowingly and voluntarily waive any constitutional right to have any
dispute between them decided by a court of law and/or by a jury in court.

 

 

 

 



 5 

 

 

13.              The Company’s Bylaws, Directions, Policies, Practices, Rules,
Regulations and Procedures. The Employee agrees to become and remain thoroughly
familiar with each and all of the Company’s bylaws, directions, policies,
practices, rules, regulations and procedures that relate to the employment
and/or to any of Employee's duties and/or responsibilities as an employee of the
Company and to abide fully and by each and all of such bylaws, directions,
policies, practices, rules, regulations and procedures. During the Term, the
Employee shall be fully bound by and employed pursuant to each and all of the
Company’s bylaws, directions, policies, practices, rules, regulations and
procedures as now in effect or as may be implemented, modified or otherwise put
into effect by the Company during the term of employment, regardless of whether
such bylaws, directions, policies, practices, rules, regulations and procedures
are oral or are set forth in any manual, handbook or other document, and it is
solely the responsibility of Employee to become and remain fully aware of and
familiar with each and all such directions, policies, practices, rules,
regulations and/or procedures. In the event of any conflict between any
provision of this Agreement and any provision of the Company’s directions,
policies, practices, rules, regulations and/or procedures, the provisions of
this Agreement govern for any and all purposes whatsoever.

 

14.              Indemnification. The Company shall indemnify and hold the
Employee harmless from any and all claims, demands, judgments, liens,
subrogation or costs incurred by the Employee with respect to any shareholder
derivative action or other claims or suits against the Company and/or their
respective Boards of Directors by individuals, firms or entities not a party to
this Agreement to the maximum extent permitted under California law.

 

15.              General.

 

15.1          Further Documents. Each party shall execute and deliver all
further instruments, documents and papers, and shall perform any and all acts
necessary reasonably requested by the other party, to give full force and effect
to all of the terms and provisions of this Agreement.

 

15.2          Successors and Assigns. Except where expressly provided to the
contrary, this Agreement, and all provisions hereof, shall inure to the benefit
of and be binding upon the parties hereto, their successors in interest,
assigns, administrators, executors, heirs and devises.

 

15.3          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law. If any provision of this Agreement, as applied to any party or
to any circumstance, shall be found by a court or arbitrator to be invalid or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision and any such invalidity
or unenforceability shall in no way affect any other provision of this
Agreement, the application of any provision in any other circumstance or the
validity or enforceability of this Agreement.

 

15.4          Notices. All notices or demands shall be in writing and shall be
served personally, telegraphically or by express or certified mail. Service
shall be deemed conclusively made at the time of service if personally served,
24 hours after deposit thereof in the United States mail properly addressed and
postage prepaid, return receipt requested, if served by express Mail, and five
days after deposit thereof in the United States mail, properly addressed and
postage prepaid, return receipt requested, if served by certified mail. Any
notice or demand to the Company shall be given to:

 

Simulations Plus, Inc.

42505 10th Street West

Lancaster, CA 93534-7059

Attention: Compensation Committee

 

and any notice or demand to the Employee shall be given to:

 

John DiBella

17000 Westbury Drive

Granada Hills, CA 91344

 

Any party may, by virtue of a written notice in compliance with this Section,
alter or change the address or the identity of the person to whom any notice, or
copy thereof, is to be sent.

 

15.5          Waiver. A waiver by any party of any of the terms and conditions
of this Agreement in any one instance shall not be deemed or construed to be a
waiver of the term or condition for the future, or of any subsequent breach
thereof or of any other term or condition thereof. Any party may waive any term,
provision or condition included for the benefit of that party. Any and all
waivers shall be in writing.

 

 

 



 6 

 

 

15.6          Construction. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and fully to be performed therein without regard to its principles
of choice of law or conflicts of law. In all matters of interpretation, whenever
necessary to give effect to any provision of this Agreement, each gender shall
include the others, the singular shall include the plural, the plural shall
include the singular and the terms “and” and “or” may be used interchangeably as
the context so requires or implies. The title of the sections of this Agreement
are for convenience only and shall not in any way affect the interpretation of
any provision or condition of this Agreement. All remedies, rights,
undertakings, obligations and agreements contained in this Agreement shall be
cumulative and none of them shall be in limitation of any other remedy, right,
undertaking, obligation or agreement of any party.

 

15.7          Entire Understanding. This Agreement contains the entire
understanding of the parties hereto relating to the subject matter contained
herein and supersedes all prior and collateral agreements, understandings,
statements and negotiation of the parties. Each party acknowledges that no
representations, inducements or promises, oral or written, with reference to the
subject matter hereof have been made other than as expressly set forth herein.
This Agreement cannot be changed, rescinded or terminated orally.

 

15.8          Third Party Rights. The parties hereto do not intend to confer any
rights or remedies upon any person other than the parties hereto and those
referred to in Section 15.2 hereof so long as any such assignment by Employee
was approved by the Company as provided in Section 11 hereof.

 

15.9          Attorneys' Fees. In the event of any litigation between the
parties respecting or arising out of this Agreement, the prevailing party shall
be entitled to recover reasonable legal fees and costs, whether or not the
litigation proceeds to final judgment or determination.

 

15.10      Place of Litigation. Any litigation between the parties shall occur
in the County of Los Angeles, California.

 

15.11      Counterparts. This Agreement may be executed in counterparts which,
taken together, shall constitute the whole of the agreement between the parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 



 7 

 

 

IN WITNESS THEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Company:

SIMULATIONS PLUS, INC.

 





By: /s/ Walter S Woltosz                      
Walter S. Woltosz, Chairman and CEO

 

Date: August 31, 2017

Employee:

John DiBella

 

 


/s/ John DiBella                                    
John DiBella

 

Date: August 31, 2017

   

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Employment Agreement]



 8 

